      Case 1:20-cv-03049-JTR     ECF No. 22    filed 02/17/21   PageID.2685 Page 1 of 2




 1
 2
 3                                                                                  FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON
 4
 5                        UNITED STATES DISTRICT COURT                     Feb 17, 2021
 6                       EASTERN DISTRICT OF WASHINGTON                        SEAN F. MCAVOY, CLERK




 7
     ELIZABETH S.,                                  No. 1:20-CV-3049-JTR
 8
 9                       v.                         ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
     ANDREW M. SAUL,                                PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                 Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 21.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Katherine B. Watson represents Defendant. The parties have consented
20   to proceed before a magistrate judge. ECF No. 6. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.     The parties’ Stipulated Motion for Remand, ECF No. 21, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Administrative Law Judge (ALJ) will not disturb the
27   partially favorable portion of the prior decision which found Plaintiff disabled as of
28   August 27, 2014. With respect to the period from June 1, 2010, the amended

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03049-JTR     ECF No. 22    filed 02/17/21   PageID.2686 Page 2 of 2




 1   disability onset date, through August 26, 2014, the date prior to the day Plaintiff
 2   was found disabled, the ALJ shall offer Plaintiff the opportunity for a new hearing
 3   and issue a new decision. The ALJ is directed to: (1) reevaluate the medical
 4   opinion evidence; (2) reconsider Plaintiff’s residual functional capacity for that
 5   period; and (3) obtain vocational expert evidence, if warranted.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED February 17, 2021.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
